DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  Claims recite “a most recent note” which appears to be incorrectly spelled for “a most recent node”.  For the purposes of examination, “a most recent note” will be treated as “a most recent node”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the nodes" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the nodes" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta et al. (PG Pub. 2002/0,112,196 A1) [hereafter Datta].

As per claim 1, Datta teaches:
A method, comprising: determining performance states of nodes within a cluster; (Datta, Fig. 11, ¶ [0054-0056], monitoring performance levels of each nodes)
identifying healthy nodes having a health state and unhealthy nodes having an unhealthy state based upon the performance states; and (Datta, Fig. 11, ¶ [0054-0056], marking unhealthy status)
redistributing relationships of the unhealthy nodes to other nodes within the cluster (Datta, Fig. 11, ¶ [0054-0056], rearranging the node list with the detection of unhealthy node)

As per claim 7, the rejection of claim 1 is incorporated and Datta further teaches:
restarting a task performed by a node within the cluster based upon occurrence of a failure condition of the node (Datta, ¶ [0062], graceful restart capabilities, ¶ [0056], fail-over)

Claims 9, 15 are device claims corresponding to the method claims 1, 7 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 7 above, and Datta teaches a memory and a processor (Datta, ¶ [0065]).

Claim 17 is a computer-readable storage medium claim corresponding to the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above, and Datta teaches a computer-readable storage medium (Datta, ¶ [0064]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 9, 13, 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 12, 13, 15, 16, 17, 18, 20 of U.S. Patent No. 11,080,100 in view of Datta. Most of the claim limitations of the instant claims are anticipated by the claims of the patent.  The only difference is that the independent claims of the instant application recites “determining performance states of nodes within a cluster” while the patent recites “detecting a failure condition for the first node”.  While “a failure condition” can be interpreted as “a performance state”, the patent did not explicitly recite detecting states for multiple nodes.  However, Datta in an analogous art teaches monitoring performance levels of each nodes (Datta, Fig. 11, ¶ [0054-0056]).
	It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Datta into the method of the patent to provide a method of determining performance states of nodes within a cluster.  The modification would be obvious because such capability allows system automatic fail-over that provides fault tolerance to the system (Datta, ¶ [0057]).

Allowable Subject Matter
Claims 2-3, 6, 10-12, 14, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2015/0,281,336 A1 discloses distributed computing environment where portions of tasks can be redistributed among heterogeneous computing systems.
PG Pub. 2014/0,310,258 A1 discloses a fault tolerant distributed query processing by having each processing node to generate a periodic snapshot of the query operation instance running on the processing node and write the snapshot to a distributed data store.
PG Pub. 2014/0,047,088 A1 discloses a distributed node service management system that can failover distributed node service management functions from one processor node to another based on a health check of a member node.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        September 29, 2022